Citation Nr: 1425723	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1998 to July 2001, and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also perfected an appeal of the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in a March 2011 decision, the RO granted service connection for PTSD.  As this decision represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In August 2012, the Veteran testified during a Travel Board hearing before the undersigned.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  


FINDING OF FACT

The Veteran's lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain is not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

CONCLUSION OF LAW

The criteria for an increased rating higher than 10 percent for lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in January 2007, February 2010, and December 2010.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in May 2010 and January 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Furthermore, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

III.  Factual Background

The Veteran seeks an evaluation in excess of 10 percent for his lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  
  
On VA examination in May 2010, the Veteran complained of daily mid-back pain.  He indicated that Motrin and muscle relaxers helped relieve the pain.  There was no history of hospitalization or surgery, trauma to the spine, or neoplasm.  There was no history of fatigue, stiffness, weakness, or spasms.  A history of decreased motion and daily constant pain was noted.  The pain was described as mild and dull.  The Veteran denied radiation of pain.  He reported flare-ups when carrying heavy items.  The Veteran denied incapacitating episodes.  He reported a limitation on walking of one mile; however, he indicated that he did not use any assistive devices.  The Veteran reported that he could sit for one hour and stand for 20 minutes.  His posture, head position, and gait were normal.  He did not have any abnormal spinal curvatures.  The Veteran's range of motion was normal.  Lasegue's Sign was not positive.  X-ray imaging revealed mild mid thoracic spondylosis deformans.  The Veteran indicated that he did not miss work because of his back condition, but he did avoid some activities.

On examination, the examiner noted that the Veteran's discomfort was located over the right paraspinal area of the thoracic spine.  His forward flexion was initially to 95 degrees.  His posterior extension was to 35 degrees.  His lateral flexion and rotation was to 30 degrees, although without difficulty.  After four repetitions, the Veteran's forward flexion was to 90 degrees each time.  He had mild discomfort reaching this level.  He had mild pain, minimal weakness, and minimal fatigue.  He did not have incoordination.  The examiner noted pain with repetitive use.  The examiner indicated that he could not determine additional limitation following repetitive use during flare-ups, as this would have been speculation.  The examiner noted however, that the Veteran had minimal additional loss of motion with repetitive use and mild painful motion.  The Veteran's deep tendon reflexes were intact; his ankle jerk was present; and his pulses were intact in both lower extremities.    The straight leg raising test was negative.  There was no radiculopathy or distribution symptoms specifically secondary to the Veteran's thoracic spine.  The examiner diagnosed the Veteran with mechanical thoracic spine paraspinal muscle strain.

In VA treatment records dated in June 2010, the Veteran complained of chronic upper and lower back pain.  He rated the pain as 8/10.  He indicated that his low back pain comes and goes, but when it is present, it is constant.  He indicated that his thoracic pain is always present and sharp.  He reported right foot tingling and numbness for the last hour and a half.  He also reported "shock waves" going down into his left foot.  He reported muscle spasms that occasionally limited his activities.  The Veteran reported using muscle relaxants to treat the pain.  The assessment was thoracic back pain and some low back pain.  The physician noted that she would schedule the Veteran for physical therapy.  The physician also provided a note for light duty.  In a July 2010 VA treatment note, the Veteran complained of increased low back pain, which he indicated was on the lower thoracic area on the right side.  He reported that it had "been real bad" the last couple of days.  He reported experiencing a cramp in the middle of his back on the right side the previous night.  He indicated that a muscle relaxer and Naproxen seemed to help.  He denied using a heating pad.  In a subsequent July 2010 VA treatment note, the Veteran reported increased pain in his lumbar spine after experiencing a "spasm" at work.  The physical therapist indicated that the Veteran seemed "rather vague" about his pain symptoms and locations.

In an August 2010 physical therapy outpatient VA treatment record, it was noted that the Veteran had been seen five times in physical therapy over the past month.  The Veteran indicated that his pain was 3/10, "the best it's been in the past two months."  The Veteran also related less back pain on days that he was not working in his job as a meat cutter.  A September 2010 physical therapy outpatient discharge record indicated that the Veteran had eight treatments for his back between June 2010 and September 2010.

In a statement dated in December 2010, the Veteran indicated that he has continuing problems with range of motion and difficulty sleeping due to his back pain.

On VA examination in January 2011, the Veteran complained of progressively worse back pain, stiffness, and weakness.  He indicated that Motrin and stretching helped relieve the pain, as needed.  He reported flare-ups when picking things up.  He reported rare tingling in the feet.  The Veteran indicated he could walk one half to one mile, and sit and stand for approximately 15 minutes.  He indicated that he does not play sports, exercise, or run.  He reported missing work very infrequently in the past.  He complained of difficulty sleeping at night approximately once or twice a week due to tossing and turning from his low back pain.  He denied radiculopathy or distribution symptoms.  The Veteran denied a history of hospitalization or surgery.  He reported a history of fatigue, decreased motion, stiffness, weakness, and spine pain.  He described the spine pain as dull, but occasionally sharp.  He indicated the spine pain was daily and of moderate severity.  The Veteran denied incapacitating episodes.  There was no history of spasm or radiation of pain noted.  The Veteran's posture, head position, and gait were normal.  There were no abnormal spinal curvatures noted.

On examination, there was no spasm, atrophy, guarding, or tenderness.  There was pain with motion and weakness on the right and left sides.  The examiner indicated, however, that the localized tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner diagnosed the Veteran with a mechanical thoracolumbar back strain.  The examiner noted that the Veteran's discomfort was located at the mid to lower back.  His forward flexion was to 80 degrees.  His posterior extension was to 25 degrees.  His lateral flexion and rotation was to 25 degrees, although there was mild to moderate pain and difficulty.  After three repetitions, pain began at 50 degrees.  However, the Veteran was able to flex to 80 degrees each time with moderate pain and mild to moderate weakness and fatigue.  There was no incoordination.  The examiner noted that the Veteran's major functional impact was pain with repetitive use.  The examiner indicated that the Veteran appeared to be moderately uncomfortable with these motions, and had some difficulty standing.  Deep tendon reflexes, ankle jerks, pulses, and sensation in both lower extremities were intact.  There was no muscle wasting or loss.

In a January 2011 VA treatment note, the Veteran indicated that his job was very hard on his back.  He reported that he worked in 15 minute increments as a rib cutter and had trouble sitting because his back hurt so much.  In a February 2011 VA treatment note, the Veteran complained of chronic upper and lower back pain.  Tenderness to palpation was noted in the midscapular muscles and the lumbar paraspinals.  The Spurling's test was negative bilaterally.  In a March 2011 VA treatment note, the Veteran reported continued low back pain.  X-ray imaging of the lumbar spine dated in March 2011 revealed small disc bulges without spinal stenosis or nerve root impingement, at L3-L4 through L5-S1.  X-ray imaging also revealed minimal bilateral neural foraminal narrowing at L4-L5.  In a June 2011 VA treatment note, the Veteran complained of radiculopathy down his right leg due to sciatic pain.  He was able to flex forward to 90 degrees and hyperextend to 30 degrees.  He complained of pain down into his right buttocks from his right paraspinal muscles.  The Veteran was prescribed physical therapy, a TENS unit, ibuprofen, and muscle relaxers.  In a subsequent June 2011 treatment note, the Veteran complained of increased back pain with tingling down the lower back and to his right leg.  He indicated the pain intensity was 6/10.

In a Decision Review Officer Hearing dated in July 2011, the Veteran testified that he had a lot of numbness and tingling in his right rear.  He indicated that he occasionally had shots of pain go down his right leg to his feet.  The Veteran testified that at times, he has had to be relieved from his position at work and perform another job due to the pain.  He also complained of constant stiffness and aching.  He denied any incapacitating episodes.  The Veteran also indicated that his back spasms had increased in frequency and severity.  The Veteran reported the use of a pillow when sleeping to help ease his back pain.

In a July 2011 VA treatment note, the Veteran complained of tight cramps in his low back muscles, a numb left butt cheek, and tingling down his leg.  He denied bowel or bladder concerns or issues or extremity muscle weakness.

In August 2011, the Veteran failed to report for a VA peripheral neuropathy examination.  In an August 2011 rating decision, the RO denied entitlement to service connection for right lower extremity radiculopathy.  The Veteran did not appeal this denial.

In an August 2012 Travel Board Hearing, the Veteran indicated that his back pain affected every aspect of his life, work, home, and entertainment.  He indicated that he cannot perform his job to the fullest most of the time.  He indicated that when his back is hurting, he will sit down and try to relieve the pain.  The Veteran testified that he could walk approximately half a mile, or five to ten minutes, without pain.  He indicated that his pain radiates down his right leg most of the time as well.  The Veteran testified that he often could not bend over to pick objects up.  He indicated that he has worn a back brace.  He also indicated that he has missed a few half days of work due to his back pain.




IV.  Analysis

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was, at worst, to 80 degrees with complaints of mild to moderate pain at end range of motion.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  The May 2010 and January 2011 examiners found that repetitive range of motion was possible with no additional degree of limitation and the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Although it was noted on the January 2011 VA examination report that the Veteran exhibited mild to moderate weakness and fatigue on lumbar spine motion after three repetitions, with pain beginning at 50 degrees, the Veteran was still able to flex to 80 degrees each time without incoordination.    Therefore, the Veteran's functional loss is not equivalent to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Specifically, the examiner found that the major functional impact of the Veteran's back disability was pain with repetitive use.  Thus, the Board finds that the 10 percent evaluation assigned adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran experiences as a consequence of his lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain.

As there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  Here, there is no objective evidence of a neurological abnormality.  The Board observes that the Veteran has reported lumbar radiculopathy of the right lower extremity due to his back disability.  However, in August 2011, the Veteran failed to report for a VA peripheral neuropathy examination, and in an August 2011 rating decision, the RO denied entitlement to service connection for right lower extremity radiculopathy.  There have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.  In particular, in a July 2011 VA treatment note, the Veteran denied bowel or bladder impairment.  Thus, a separate rating for a neurological abnormality is not warranted at this time.  

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an initial rating higher than 10 percent for the service-connected lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain.

Accordingly, the preponderance of the evidence is against assignment of an initial rating higher than 10 percent for the Veteran's service-connected lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain.  The Veteran's lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain is manifested by pain and limitation of motion.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
ORDER

Entitlement to an increased rating in excess of 10 percent for lumbar spasm, musculoligamentous strain, and mechanical thoracic spine paraspinal muscle strain, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


